Citation Nr: 1500959	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a   claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected fracture of the nose.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected fracture of the nose.

3.  Whether new and material evidence has been received in order to reopen a   claim of entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected low back disability; and/or neck disability.

6.  Entitlement to service connection for muscle spasms and pain in the neck, upper extremities (bilateral shoulders and arms), and chest, to include as secondary to a neck disability.

7.  Entitlement to an evaluation in excess of 20 percent for low back strain with degenerative disc disease of the thoracolumbar spine.

8.  Entitlement to a compensable evaluation for a fracture of the nose.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to March 1992 and from May 1994 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008, August 2009, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the July 2008 rating decision, the RO continued a 20 percent rating for the Veteran's service-connected low back disability and denied entitlement to TDIU.  In August 2008, the Veteran submitted a notice of disagreement (NOD) with the July 2008 rating decision, and also raised a claim for service connection for a neck disability.  In January 2009, the RO issued a statement of the case (SOC); and the Veteran submitted a substantive appeal in April 2009 relevant to both the 20 percent rating for his back and the denial of TDIU.

In the August 2009 rating decision, the RO continued a 0 percent rating for the Veteran's service-connected nose fracture residuals; denied service connection for depression and sleep apnea; and denied reopening the Veteran's service connection neck claim.  In September 2009, the Veteran submitted a NOD, and the RO issued an SOC in April 2010.  The Veteran submitted a substantive appeal in June 2010.

In December 2010, the Veteran had a hearing before a Decision Review Officer (DRO) regarding increased ratings for the back and nose, TDIU; and service connection for depression, sleep apnea, and the neck disability.  During the December 2010 DRO hearing, the Veteran expressed his desire to withdraw from appellate consideration the TDIU claim.  Accordingly, that claim will be formally dismissed below.

In the January 2011 rating decision, the RO denied, in pertinent part, the Veteran's service connection claims for PTSD, bilateral arm pain, bilateral shoulder pain, and muscle spasms to the upper extremities.  In March 2011, the Veteran submitted a NOD.  In August 2013, the RO issued an SOC, and the Veteran submitted a substantive appeal in October 2013.

In March 2014, these matters were remanded in order to afford the Veteran a Board hearing.  The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in September 2014.  The transcript has been associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.  

As regards to characterization of the new and material issues and service connection issues on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims have been received and, in view of the Board's favorable disposition on the Veteran's request to reopen the claims on appeal, the Board has characterized the issues on appeal as encompassing both matters as set forth on the title page.

Relevant to the Veteran's claim for service connection for depression and PTSD, the Board notes that the Veteran filed separate claims seeking service connection for depression and PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim. In light of the Court's decision in Clemons, the Board has recharacterized the issues on appeal as entitlement to service connection for an acquired psychiatric to include depression and PTSD, as reflected on the title page of this decision.

The issue of an increased rating for sinusitis with headaches has been raised by the record during the September 2014 Board hearing, see page 10 Board hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals the January 2014 Appellate Brief and the September 2014 Board hearing transcript.  The remaining documents are either duplicative of the VBMS documents, or not relevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); and 38 C.F.R. § 20.900(c).  

The Board's disposition of the TDIU and new and material claims are set forth below.  The reopened claims; as well as the remaining claims are addressed in the REMAND following the order; these matters are being REMANDED to the AOJ.  VA will notify the Veteran when or if further action, on his part, is required.


FINDINGS OF FACT

1.  In December 2010, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for TDIU.

2.  In a March 2000 (April 2000 notification) rating decision, the RO denied entitlement to service connection for sleep apnea as secondary to service-connected nose fracture.  The Veteran did not appeal the RO's March 2000 decision.  Therefore, the March 2000 decision is final.

3.  In a June 2005 rating decision, the RO denied reopening the Veteran's claim for sleep apnea.  The Veteran did not appeal the RO's June 2005 rating decision. Therefore, the June 2005 rating decision is final.

4.  Evidence added to the record since the final June 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

5.  In an April 1993 rating decision, the RO denied entitlement to service connection for a neck disability.  Although the Veteran submitted a timely NOD with the April 1993 rating decision, he did not submit a substantive appeal.  Therefore the April 1993 rating decision is final.

6.  Evidence added to the record since the final April 1993 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to TDIU, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The June 2005 rating decision that denied reopening the Veteran's claim for service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2014)]. 

3.  New and material evidence to reopen the previously denied claim of entitlement to service connection for sleep apnea has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The April 1993 rating decision that denied the Veteran's claim for service connection for a neck disability is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2014)]. 

5.  New and material evidence to reopen the previously denied claim of entitlement to service connection for a neck disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal as to a claim for TDIU, the Veteran elected to withdraw the issue from appellate consideration during the December 2010.  See page 25 of the DRO hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

As the Board's decision to reopen the Veteran's claims for service connection for sleep apnea, to include as secondary to service-connected disability; and service connection for a neck disability constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.  The Board notes, however, consideration of the merits of the reopened claims is deferred pending additional development consistent with the VCAA.
II.  New and Material Evidence Claims

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Sleep apnea

By way of background, entitlement to service connection for sleep apnea, to include as secondary to service-connected nose fracture was initially denied in a March 2000 (notification April 2000) rating decision.  At that time, the RO considered the Veteran's service treatment records (STRs) which showed no complaints of, or treatment referable to sleep apnea; and VA treatment records dated from September 1999 to December 1999, that document a diagnosis of sleep apnea.  The evidence did not show a link between the Veteran's sleep apnea and service or the service-connected nose fracture.  As a result, the RO denied the Veteran's claim on the basis that the evidence did not show the Veteran's current sleep apnea was caused by the service-connected nose fracture. 

The Veteran was notified of the RO's decision and his appellate rights in April 2000.  He did not appeal this decision.  In November 2004, the Veteran submitted a request to reopen his service connection claim for sleep apnea.  In a June 2005 rating decision, the RO denied reopening the Veteran's service connection claim for sleep apnea.  The Veteran was notified of the RO's decision and his appellate rights; however he did not initiate an appeal in this matter.  Consequently, the June 2005 rating decision became final.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. In this regard, the Board acknowledges that no additional evidence was received during the applicable period, therefore, the Board finds that no new and material evidence was received prior to the expiration of the appeal period stemming from the March 2000 or June 2005 rating decisions.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, no additional service department records have been associated with the claims file.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

In February 2009, the Veteran submitted a claim for service connection for sleep apnea.  During the September 2014 Board hearing, the Veteran testified that his service-connected nose fracture residuals possibly aggravated his sleep apnea.  See page 26 of the September 2014 Video Conference hearing report.

The Board finds that the Veteran's testimony that his sleep apnea may be aggravated by his service-connected nose fracture residuals is new evidence, which raises a reasonable possibility of substantiating the claim.  For the purposes of reopening the claim only, the Veteran's testimony is considered credible evidence which, when considered with the other evidence of record, raises a reasonable possibility of establishing that the Veteran's sleep apnea is related to a service-connected disability.  See Shade, supra. 

Accordingly, the claim for entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Neck disability

By way of background, entitlement to service connection for a neck disability was initially denied in an April 1993 rating decision.  At that time, the RO considered the Veteran's service treatment records (STRs) which showed no residuals of a chronic neck disability.  As a result, the RO denied the Veteran's claim on the basis that the evidence did not show a chronic neck disability. 

The Veteran was notified of the RO's decision and his appellate rights in April 1993.  The Veteran submitted a NOD in August 1993.  In October 1993, the RO issued an SOC; however, the Veteran did not submit a substantive appeal.  Consequently, the April 1993 rating decision became final.  The Board observes that no additional evidence was received during the applicable period; and no additional service department records have been associated with the claims file.  As such the provisions of 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

In August 2008, the Veteran submitted a claim for service connection for neck disability.  He indicated that his cervical spine injury residuals have never resolved. A January 2007 VA outpatient treatment record documents traumatic arthritis of the cervical spine and suggests that such was due to an injury in service.  During the September 2014 Board hearing, the Veteran testified that his chronic neck injury residuals have continued since the in-service assault.  See pages 14-15 of the September 2014 Video Conference hearing report.

The Board finds that the January 2007 VA outpatient treatment record that shows traumatic arthritis in the cervical spine and the Veteran's testimony that his neck disability has continued since the in-service assault is new evidence, which raises a reasonable possibility of substantiating the claim.  For the purposes of reopening the claim only, the January 2007 VA treatment record and the Veteran's testimony is considered credible evidence which, when considered with the other evidence of record, raises a reasonable possibility of establishing that the Veteran's neck disability is related to service, to include the in-service assault.  See Shade, supra. 

Accordingly, the claim for entitlement to service connection for neck disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal as to the claim for entitlement to TDIU is dismissed.

New and material evidence has been received to reopen the previously-denied claim for entitlement to service connection for sleep apnea, to include as secondary to service-connected disability; to this extent, the appeal is granted.

New and material has been received to reopen the previously-denied claim for entitlement to service connection for a neck disability; to this extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

At the outset, the Veteran testified that he receives Social Security Administration (SSA) disability benefits for all of his disabilities, to include his neck and mental disability.  The Board notes in this regard that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, to include any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Relevant to the sleep apnea claim, the Veteran seeks entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a nose fracture.

The Board notes that secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in February 2005.  The examiner noted that the Veteran's sleep apnea was not a result of his service-connected residuals of a nose fracture as the Veteran had crowding of the tonsils in his pharynx.

The Veteran was examined again by VA in February 2010.  At that time, the examiner opined that the Veteran's current sleep apnea was less likely than not, less than 50 percent caused by or a result of the service-connected nose fracture as the nasal septum is midline and there is no deformity to cause an obstruction to his nasal passages.

Although the VA examiners noted that the Veteran's sleep apnea was not a result of his service-connected nose fracture residuals, the examiners did not offer an opinion regarding whether the Veteran's service-connected nose fracture residuals aggravate his sleep apnea. 

The Board finds that the examinations are inadequate because the examiners only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect with respect to the sleep apnea.  38 C.F.R. § 3.310 (2014). The Court held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Veteran asserts that the sleep apnea is caused by or aggravated by his service-connected nose fracture residuals.  Therefore, this medical opinion is essential to the Veteran's claim.

Relevant to the neck disability, the Veteran contends that his chronic neck disability, to include muscle spasms and pain in the neck, upper extremities (bilateral shoulders and arms), and chest is due to his in-service neck injury.  A January 2007 VA treatment record documents traumatic arthritis to the cervical spine.  The Veteran was examined by VA in March 2010 at which time the examiner found that the Veteran's current cervical strain was less likely as not caused by or a result of the assault during military service.  He indicated that there were no records that documented a chronic injury to the cervical spine; only to the neck that was treated.  The examiner noted that the physical examination revealed muscle spasms and hypertrophy of the neck muscles with decreased range of motion.  The examiner noted that there was no doubt that the Veteran experiences neck problems at this time, but that it was less likely as not they are caused by the neck injury that occurred while on active duty.

As noted, the Veteran contends that the chronic neck disability, to include muscle spasms and pain in the neck, upper extremities (bilateral shoulders and arms), and chest he currently experiences are related to the in service assault.  He indicated that he has experienced chronic neck disability since the in-service assault.  The Board observes that the Veteran, as a lay person, is competent to report events within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, he is competent to state that has experienced chronic neck pain that includes spasms and pain in the upper extremities and chest. 

The Board is mindful that the Veteran has already been afforded a VA examination in March 2010; however, the Board finds that the examination is inadequate for adjudication purposes because the examiner did not offer an opinion as to the etiology of the Veteran's current neck spasms and hypertrophy of the neck muscles. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Accordingly, the Board finds that the Veteran undergo another VA examination to expressly address whether his reported in-service neck problems is related to his current neck disability.

Relevant to the psychiatric disability, the Board observes the Veteran was examined by VA in February 2010 at which time depression was diagnosed.  The examiner found, however that depression was not a result of the in-service assault, but was related to a variety of situational factors, to include low back pain.  The Board notes the Veteran is service-connected for low back disability.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Here, as the Veteran is service-connected for low back disability, and there is a suggestion that his psychiatric disorder, to include depression is due to the low back disability, a VA examination and opinion as to whether such service-connected disability caused or aggravated his depression is necessary.

Relevant to the increased rating claims, the Board observes that the Veteran was most recently examined for his low back disability in June 2008 and for his nose fracture residuals in February 2010.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  During the September 2014 Board hearing, the Veteran testified that his disabilities have increased in severity.  Indeed, the Veteran reported that he currently experiences complete obstruction to both nasal passages.  See page 8 of the Board hearing transcript.  In regards to his back, the Veteran reported that he has trouble bending over at the waist.  The Veteran also reported that he has problems with bowel and bladder.  See pages 40-41 of the Board hearing transcript.

Thus, based on the Veteran's statements/testimony, the Board finds that new VA examinations are necessary to determine the current severity of the Veteran's nasal and low back disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
Notably, the AOJ has provided the Veteran with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection (see May 2010 letter).

Finally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his disabilities on appeal.  Thereafter, such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  Any request(s) for the Veteran's SSA records must comply with the appropriate procedures found in VA's Adjudication Procedures Manual (M21-MR).  See M21-MR, Part III, Subpart iii, Chapter 3, Section A ("Department of Veterans Affairs (VA) Requests for Information From the Social Security Administration (SSA)").

2.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his disabilities on appeal.  Thereafter, such records should be obtained for consideration in his appeal. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records and/or responses have been received; the Veteran should be afforded an appropriate VA examination so as to determine the etiology of his currently diagnosed sleep apnea.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea was incurred during his period of active duty?

(b) Is it at least as likely as not that the Veteran's currently diagnosed sleep apnea is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected nose fracture residuals? 

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his sleep apnea. 
The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  After all records and/or responses have been received; the Veteran should be afforded an appropriate VA examination so as to determine the etiology of his currently diagnosed neck disability, to include any neck spasms, pain to the upper extremities (shoulders and arms), and chest.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should confirm the diagnosis of any neck disability.  Thereafter, he/she should offer an opinion on the following:

Is it at least as likely as not (a 50 percent probability or greater) that any neck disability, to include any neck spasms, pain to the upper extremities (shoulders and arms), and chest had its onset in service, has been continuous since service, is related to service, to include the in-service neck injury?

In this regard, the examiner should consider any statements from the Veteran regarding his continuous symptoms. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

5.  After all records and/or responses have been received; the Veteran should be afforded an appropriate VA examination so as to determine the etiology of his currently diagnosed psychiatric disability, to include depression.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed depression (or any other diagnosed psychiatric disorder)was incurred during his period of active duty?

(b) Is it at least as likely as not that the Veteran's currently diagnosed depression (or any other diagnosed psychiatric disorder) is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected low back disability? 

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his psychiatric disability. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

6.  After all records and/or responses have been received; the Veteran should be afforded an appropriate VA examination so as to determine the current nature and severity of his service-connected nasal fracture residuals.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should specifically note what symptomatology the Veteran has related to his service connected nasal fracture residuals, to specifically include whether the Veteran has headaches and/or laryngitis related to this disability.  The examiner should also note whether the Veteran's nasal fracture residuals has caused nasal polyps and/or whether the Veteran's nasal passages are obstructed.

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

7.  After all records and/or responses have been received; the Veteran should be afforded an appropriate VA examination so as to determine the current nature and severity of his service-connected low back disability.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should identify any low back disability(ies) currently experienced by the Veteran.  In particular, the examiner should state whether the Veteran experiences forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The examiner also should state whether the Veteran experiences unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.

The examiner should also opine as to whether or not the Veteran experiences involuntary bowel or bladder issues.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report. Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


